FILED
                             NOT FOR PUBLICATION                              APR 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AZIZ SAFOUANE; SARAH                             No. 10-35419
SAFOUANE,
                                                 D.C. No. 2:00-cv-00621-JCC
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

STEPHEN HASSETT; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                            Submitted October 10, 2012 **

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Aziz and Sarah Safouane (“the Safouanes”) appeal pro se from the district

court’s judgment in their 42 U.S.C. § 1983 action alleging a constitutional

violation and a state law malicious prosecution claim. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Love v. Associated Newspapers, Ltd., 611
F.3d 601, 608 (9th Cir. 2010) (dismissal of a claim for lack of personal

jurisdiction); Tucker v. Baxter Healthcare, 158 F.3d 1046, 1049 (9th Cir. 1998)

(grant of summary judgment based on the statute of limitations); Morrison v. Hall,

261 F.3d 896, 900 (9th Cir. 2001) (grant of summary judgment).

      The district court properly dismissed the 42 U.S.C. § 1983 claim against the

foster parents and social workers because the Safouanes failed to effect proper

service of the summons and complaint and the foster parents and social workers

did not waive their defense of lack of personal jurisdiction when they did not raise

the defense during the Safounes’ initial appeal. See Benny v. Pipes, 799 F.2d 489,

492 (9th Cir. 1986) (explaining that actual notice is insufficient to confer personal

jurisdiction over a defendant if service does not substantially comply with Rule 4);

see also Fed. R. Civ. P. 12(g), (h)(1) (describing when defense is waived);

Peterson v. Highland Music, Inc., 140 F.3d 1313, 1319 (9th Cir. 1998) (declining

to find waiver “[i]n the absence of other factors militating in favor of finding of

waiver” when defendants had complied with Rule 12).

      The district court properly concluded that the 42 U.S.C. § 1983 claim against

the remaining defendants is time-barred because the Safouanes knew more than

three years before they filed their complaint that their children may have been


                                           2                                    10-35419
abused in foster care. See Wash. Rev. Code § 4.16.080(2) (three-year statute of

limitations for personal injury claims); Douglas v. Noelle, 567 F.3d 1103, 1109

(9th Cir. 2009) (state law governs statue of limitations period and closely related

questions of tolling for § 1983 suits and a claim accrues when the plaintiff knows

or should know of the injury that is the basis of the cause of action ); Western Ctr.

for Journalism v. Cederquist, 235 F.3d 1153, 1157 (9th Cir. 2000) . The

Safouanes have not alleged a basis for equitably estopping the defendants from

asserting a statute of limitations defense. See Perez v. Garcia, 198 P.3d 539, 545

(Wash. Ct. App. 2009) (equitable tolling terminates when plaintiff “could have

known” of alleged wrong). We reject the Safouanes’ assertion that the district

court prematurely granted summary judgment on the basis of the statute of

limitations.

       The district court properly granted summary judgment for the King County

deputy sheriffs on Ms. Safouane’s state-law malicious prosecution claim because

Ms. Safouane failed to raise a genuine dispute of material fact as to whether these

defendants made a full and fair disclosure, in good faith, to the prosecutor. Peasley

v. Puget Sound Tug & Barge Co., 125 P.2d 681, 687-88 (Wash. 1942).

      The district court did not abuse its discretion by denying the Safouanes’

motions for reconsideration because the Safouanes failed to establish a basis


                                           3                                    10-35419
warranting reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262–63 (9th Cir. 1993) (setting forth standard of

review and grounds for reconsideration).

      The Safouanes’ remaining contentions are unpersuasive.

      AFFIRMED.




                                           4                                 10-35419